Citation Nr: 1401656	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  11-00 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel

INTRODUCTION

The Veteran had active military service from March 1987 to June 1991.  His awards and decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  This case was remanded in February 2013 for additional development and now returns for further appellate review.

In November 2012, the Veteran had testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A January 2014 review of the Virtual VA paperless claims processing system reflects that VA treatment records dated to March 12, 2013 were added to the file and were considered in the March 2013 supplemental statement of the case.  In April and June 2013, additional VA treatment records were added to the file, which were not considered in conjunction with this claim.  A review of that evidence reflects that it was not pertinent to the claim on appeal, as they were primarily mental health records which were obtained in conjunction with the Veteran's claim for an increased rating for acquired psychiatric disorder.  


FINDING OF FACT

Sleep apnea is not shown to be causally or etiologically related to the Veteran's period of active service and was not caused or aggravated by his service-connected acquired psychiatric disorder, to include PTSD.



CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by the Veteran's active duty military service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2010 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim for sleep apnea on a direct and secondary basis, as well as his and VA's responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records have been obtained and considered.  While these appear to be substantially complete, a September 1995 information request contains a notation that an extensive search had failed to locate complete medical records, and that all available records were enclosed.  Accordingly, the Board will apply the provisions relating to incomplete service treatment records (STRs), as applicable.  VA records on file are current to March 2013.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  He provided testimony at a Board hearing held in November 2012, and presented additional evidence accompanied by a waiver at that time.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Additionally, the Veteran was afforded a VA examination in March 2013, pursuant to a February 2013 Board remand.  The Board finds that the March 2013 VA examination and opinion contained therein are adequate to decide the issue on appeal.  The examination is predicated on interview with the Veteran as well as physical examination and, further, the examiner noted review of the record, to include the Veteran's service treatment records.  The ultimate opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on, and citing to, the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Further, neither the Veteran nor his representative have in any way challenged the adequacy of the examination report.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.   Here, during the November 2012 hearing, the undersigned noted the issue on appeal.  Information was solicited regarding the Veteran's in-service duties that he believed resulted in his sleep apnea, the current nature of such disorder, and the reasons as to why he believed his sleep apnea was caused or aggravated by his service-connected acquired psychiatric disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the submission of specific evidence was not suggested, the hearing discussion revealed the need for further development as directed in a February 2013 remand, discussed below.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing is legally sufficient.

As indicated previously, this case was previously before the Board in February 2013, at which time the pending claim was remanded for further development, to include obtaining additional VA treatment records and affording the Veteran a VA examination so as to determine the current nature and etiology of his sleep apnea.  As noted above, VA treatment records dated through 2013 were obtained and the Veteran was afforded a VA examination in March 2013 that addressed the Board's inquiries..  There has been substantial compliance with the actions requested in that Remand relating to the claim on appeal and the claim is ready for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Background

In June 2010, the Veteran filed a service connection claim for sleep apnea, indicating that this condition was secondary to PTSD.  Accompanying the claim was a June 2010 VA sleep study results letter indicating that a sleep study of May 2010 had revealed evidence of sleep apnea.   

The STRs are negative for complaints, treatment or a diagnosis relating to sleep apnea and do not document any sleep impairment.  

The Veteran filed a service connection claim for PTSD in July 2008.  In October 2008, a VA PTSD examination was conducted.  At that time, the Veteran reported that he received Worker's Compensation and Social Security disability, related to a back disorder.  The Veteran reported having sleep impairment, described as possibly due to anxiety, and indicated that he was scared to go to sleep.  Panic disorder and anxiety disorder were diagnosed. 

The file includes a June 2010 VA pulmonary consult report indicating that the Veteran was monitored for assessment of sleep and respiration.  Reported symptoms included habitual snoring, witnessed apnea, and insomnia.  It was noted that the Veteran smoked 1.5 packs of cigarettes a day.  Obstructive sleep apnea was assessed.  

The file contains a lay statement from the Veteran's roommate dated in August 2010.  She indicated that, since the Veteran had moved in with her in June 2009, the Veteran had episodes in which he woke up in a cold sweat and was unable to sleep due to nightmares.  She indicated that he spent his days in bed because he was exhausted and noted that he had recently been issued a CPAP machine.  

In August 2010, the Veteran provided a statement to the effect that he had anxiety, depression, and PTSD due to Desert Storm, and experienced manifestations of sleep impairment, sleep apnea, and bad dreams. 

A VA PTSD examination was conducted in March 2011.  Symptoms of difficulty falling or staying asleep were recorded.  Major depressive disorder, panic disorder and PTSD were diagnosed and the examiner etiologically linked these conditions and associated symptoms to his military service.

In a March 2012, rating action service connection was established for an acquired psychiatric disorder, to include PTSD, effective from July 2008.

The Veteran presented testimony at a Board hearing held in November 2012.  The Veteran mentioned that, while serving during the Gulf War, personnel were being constantly shuffled, and work hours were unpredictable and long.  He indicated that he slept when and where he could, and had constant anxiety related to the circumstances around him.  Regarding his service in Saudi Arabia, the Veteran stated that his duties consisting of protecting the perimeter on guard made it difficult to sleep.  He also mentioned that he had problems sleeping due to anxiety associated with SCUD alarms.  The Veteran also testified as to the impact his PTSD has on his sleep apnea.  In this regard, he indicated that he was afraid to sleep due to nightmares, was consistently tired during the day, and that his CPAP mask triggered PTSD symptoms.

The case came before the Board in February 2013, at which time it was remanded to obtain VA records dated from February 2012 to the present.  In addition, a VA examination was ordered.  In this regard, the examiner was asked to confirm the diagnosis of sleep apnea and offer an opinion on the following matters: (A) Is it at least as likely as not that sleep apnea is related to the Veteran's military service, to include his irregular sleep patterns?  In this regard, the examiner was requested to consider the Veteran's statements that his duties of protecting the perimeter on guard made it difficult to sleep and he had problems sleeping due to anxiety associated with SCUD alarms; and (B)  Is it at least as likely as not that sleep apnea is caused or aggravated by the Veteran's service-connected PTSD?  In this regard, the examiner was requested to consider the Veteran's statements regarding his erratic sleep patterns, nightmares, fear of sleep, and difficulty using a CPAP machine due to its similarity to a gas mask.

A VA examination for sleep apnea was conducted in March 2013, at which time a diagnosis of obstructive sleep apnea was made.  The report reflected that a sleep study of 2010 had initially detected evidence of sleep apnea.  It was explained that sleep apnea was caused by the obstruction of the upper airway with symptoms including daytime fatigue, loud snoring, and periods of apneas/pause.  The examiner explained that that a disorganized/irregular sleep pattern during service, as described by the Veteran, was not a documented risk factor or etiology of obstructive sleep apnea and opined that his sleep apnea was less likely as not related to military service.

The examiner also noted that manifestations of the Veteran's PTSD, to include erratic sleep patterns, nightmares and fear of sleep were not documented risk factors or etiologies of obstructive sleep apnea, and opined that his sleep apnea was less likely as not related to PTSD.  With regard to the Veteran's wearing a CPAP machine, the examiner noted documentation to the effect that the Veteran had anxiety due to its similarity to a gas mask.  The examiner pointed to evidence from the VA sleep clinic dated in 2010 which reflected good compliance with the CPAP unit with no complaints.  Records indicating that the Veteran did not pursue any other available treatment options were also mentioned.  The examiner concluded that given such evidence, sleep apnea was less likely as not aggravated by PTSD.  

VA records in the Veteran's Virtual VA file dated in 2012 and 2013, do not provide any pertinent information relating to the Veteran's sleep apnea claim.  

III.  Analysis

The Veteran claims that his sleep apnea is directly related to his military service or, in the alternative, secondary to his service-connected PTSD as a result of his erratic sleep patterns, nightmares, fear of sleep, and difficulty using a continuous positive airway pressure (CPAP) machine due to its similarity to a gas mask.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to establish direct service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology. However, the  United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the Veteran is not claiming entitlement to service connection for a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

At the outset, notations in the record suggest that the Veteran's STRs in this case may be incomplete, although they appear to be substantially full and intact.  In such a case, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of- the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). The Board must point out, however, the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the claim.   

Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

As another preliminary matter, the Veteran's DD 214 reflects participation in Operation Desert Shield and Desert Storm and in Saudi Arabia that his awards and decorations include a Combat Action Ribbon.  Accordingly, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of a Veteran.   

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected. Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of section 1154(b) apply only to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.  

With respect to the Veteran's sleep apnea, this condition was initially diagnosed in May 2010 based upon a sleep study conducted by VA.  Accordingly, Hickson element (1), evidence of a currently manifested disability attributed to a known clinical diagnosis has been presented.  In some instances cases such as this one where a Veteran is found to have a disability attributable to a known diagnosis, the provisions of 38 C.F.R. § 3.317 (relating to disabilities occurring in Persian Gulf Veterans) are not warranted further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

With regard to Hickson element (2), sleep apnea was not diagnosed during service or until almost 20 years thereafter and, as such, the provisions of 38 U.S.C.A. § 1154(b) do not assist in establishing such diagnosis.  However, the Veteran has provided lay information to the effect that he had manifestations of irregular sleep patterns and sleeplessness during service.  The Veteran is considered competent and credible to provide such account and it is consistent with his combat service.  

With respect to Hickson element (3), nexus evidence, although the Veteran is competent to report his in-service manifestations, he is not competent to provide an opinion as to the etiology of sleep apnea.  In this regard, determining the etiology of sleep apnea, a pulmonary condition, involves medical expertise extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology of sleep apnea in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The Veteran has also claimed that there is a secondary relationship between his currently claimed sleep apnea and service-connected PTSD.  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service- connected disability; and (3) evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  With respect to Wallin element (1), evidence of current disability, this has already been established as discussed above.  With respect to Wallin element (2), service-connected disability, the Veteran has been service-connected for an acquired psychiatric disorder, to include PTSD, effective from July 2008, and this element has been established.  

However, with respect to Wallin element (3), nexus evidence, although the Veteran is competent to report his PTSD symptomatology of erratic sleep patterns, nightmares, fear of sleep, and difficulty using a CPAP machine due to its similarity to a gas mask, he is not competent to provide an opinion as to the etiology of sleep apnea, to include whether such is secondary to an acquired psychiatric disorder.  In this regard, as indicated previously, determining the etiology of sleep apnea, a pulmonary condition, involves medical expertise extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology of sleep apnea, to include on a secondary basis, may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Woehlaert, supra.

As such, the Veteran was afforded a VA examination in March 2013 in order to determine whether his sleep apnea was related to his military service or secondary to his service-connected acquired psychiatric disorder.  In addressing direct service incurrence, the examiner explained that sleep apnea was caused by the obstruction of the upper airway with symptoms including daytime fatigue, loud snoring, and periods of apneas/pause.  The examiner pointed out that a disorganized/irregular sleep pattern during service, as described by the Veteran, was not a documented risk factor or etiology of obstructive sleep apnea and opined that his sleep apnea was less likely as not related to military service.  In essence, a negative nexus opinion was provided and Hickson element (3) is not established.  

Similarly, the third part of the Wallin analysis, nexus evidence, is also lacking.  Simply put, the preponderance of the evidence of record is against a finding that the Veteran's currently diagnosed and claimed sleep apnea was caused or aggravated by his service-connected PTSD.  In this regard, the 2013 VA medical opinion addressed the possibility of a secondary relationship between the Veteran's sleep apnea and his service-connected PTSD.  The examiner also noted that manifestations of the Veteran's PTSD to include erratic sleep patterns, nightmares and fear of sleep were not documented risk factors or etiologies of obstructive sleep apnea, and opined that his sleep apnea was less likely as not related to PTSD.  With regard to the Veteran's wearing a CPAP machine, the examiner noted documentation to the effect that the Veteran had anxiety due to its similarity to a gas mask.  The examiner pointed to evidence from the VA sleep clinic dated in 2010 which reflected good compliance with the CPAP unit with no complaints.  Records indicating that the Veteran did not pursue any other available treatment options were also mentioned.  The examiner concluded that given such evidence, sleep apnea was less likely as not aggravated by PTSD.

As the conclusions reached by the VA examiner in 2013 were based on review of the Veteran's lay, military, and clinical history, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative; in fact the most probative evidence relating to a nexus relationship.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board finds no adequate basis to reject the competent VA medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for sleep apnea, to include as secondary to his acquired psychiatric disorder, to include PTSD.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.  


ORDER

Service connection for sleep apnea is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


